Citation Nr: 1333977	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-23 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected gastroesophageal reflux disease (GERD), currently rated as 30 percent disabling. 

2.  Entitlement to an effective date earlier than July 23, 2009 for the assignment of a 30 percent disability rating for service-connected GERD.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



REMAND

The Veteran served on active duty from November 1972 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which increased the evaluation for service-connected GERD to 30 percent, effective July 23, 2009.  

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the appellant's claims. 

Increased Rating

The Veteran's GERD has been rated as 30 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7346.  Under DC 7346 for hiatal hernia, a higher 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

The Veteran contends that the 30 percent rating does not accurately reflect the current severity of his GERD.  He maintains that he has had persistent (daily) problems with vomiting, as well as pain, for several years.

The Veteran submitted to a November 2009 VA examination in order to assess the severity of his GERD.  The examiner noted symptoms of daily heartburn and dysphagia, occasional black stools, and reflux symptoms once per week.  The Veteran reported that he occasionally induced vomiting after eating a bedtime snack in order to prevent reflux symptoms while sleeping.  He otherwise gave no history of chronic nausea and/or vomiting.  He denied hematemesis.

VA treatment records dated from April 2009 to September 2009 show that the Veteran's GERD symptoms had reportedly worsened.  He complained of regurgitation with associated nausea and vomiting, as well as hoarseness.  The Veteran indicated that he had recently lost 15 pounds.  It was noted that his nutrition status was mildly compromised due to obesity and alcoholism.  An endoscopic biopsy ruled out Barrett's esophagus.

In May 2012, the Veteran's GERD was described as stable although he continued to complain of nausea and vomiting.  He denied bloody stools or dysphagia.  The Veteran indicated that he had recently lost 18 pounds and now weighed 210 pounds.  Clinicians attributed the weight loss to the Veteran's GERD, his nonservice-connected depression, and/or alcoholism.

In July 2012, the Veteran complained of nausea and vomiting three times per week.  He also complained of pain, although it was noted the following month that naproxen was the cause of his pain.

In October 2012, the Veteran was diagnosed with hiatal hernia and irregular Z-line by esophagogastroduodenoscopy.

In July 2013, it was noted that the Veteran's nighttime symptoms had improved with medication.  He was diagnosed with H pylori.  It was suggested that the Veteran be screened for "pernicious anemia in setting of gastric intestinal metaplasia."  

The Board acknowledges that it has been four years since the Veteran's last VA examination.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran is entitled to a new examination after a 2 year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).

Based on the current record, there are insufficient medical findings for the Board to determine whether the Veteran's 30 percent rating should be increased.  Thus, another medical examination is necessary to assess the severity of his GERD, specifically to address the manifestations and symptoms pertinent to application of DC 7346.  

Effective Date

The assignment of effective dates is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, the effective date of an award cannot be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The VA regulation applicable to effective dates for awards of increased compensation thus provides that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception to this general rule exists, however, for awards of increased compensation in certain circumstances.  If the evidence demonstrates that an increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sept. 23, 1998). 

The RO received the Veteran's increased rating claim on July 23, 2009.  At that time, the Veteran stated that he was receiving treatment for his service-connected GERD at the Jesse Brown VAMC in Chicago, Illinois and the John Cochran VAMC in St. Louis, Missouri.  A November 2010 VA Form 21-4142 indicates that he had received treatment for his GERD from the VAMC in Fayetteville, Arkansas several times over the last few years.  The claims file contains treatment records from the John Cochran VAMC from July 2009.  There are no records in the claims file from either the Jesse Brown VAMC or the Fayetteville VAMC.  These outstanding medical records may indicate that the Veteran's service-connected GERD increased in the year prior to the date the increased rating claim was filed.  Moreover, they may constitute an informal claim under 38 C.F.R. § 3.157(b).  (All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).)  Therefore, all outstanding VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Jesse Brown VAMC in Chicago, Illinois, the John Cochran VAMC in St. Louis, Missouri, and the Fayetteville VAMC in Arkansas all medical records pertaining to the Veteran's treatment for GERD at those facilities, especially before August 2009.  All records and/or responses received should be associated with the claims folder.  The agency of original jurisdiction should request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013). 

2.  Thereafter, schedule a VA compensation examination to determine the severity of the Veteran's GERD.  The claims file, including a complete copy of this remand, must be made available for review.  

The examination should include any diagnostic testing or evaluation deemed necessary, to include screening for pernicious anemia.  

The examiner must provide specific findings addressing the rating criteria listed under 38 C.F.R. § 4.114, DC 7346.  It is particularly important that the examiner provide an opinion as to the diagnosis, frequency, and severity of symptoms for the Veteran's GERD.  Comments should be made with respect to symptoms such as pain, vomiting, weight loss, hematemesis, melena, and anemia.  The examiner must determine whether the Veteran has any other symptom combinations productive of severe impairment of health.  The examiner must also state what impact, if any, the Veteran's GERD has on his employment and daily living.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Ensure that the above-requested evidentiary development is completed.  Thereafter, re-adjudicate the claims on appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

